Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 5-6, 11, 14-15 and 17-52 are pending. 

Applicant’s election without traverse of Group VII in the reply filed on August 12, 2022 is acknowledged. 

Claims 1, 3, 5-6, 11, 14-15, 17-27 and 40-52 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 28-39, drawn to a particular antibody drug conjugate comprising an antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine conjugated to a drug via the cysteine and a pharmaceutical composition comprising said antibody drug conjugate, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/465,129 filed, February 28, 2017 and 62/561,151, filed September 20, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 8, 2020 and November 7, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on August 1, 2019 are acceptable.

Specification
The substituted specification filed December 23, 2019 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation "position 239" in claim 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "fusion protein" in claims 33 and 28.  There is insufficient antecedent basis for this limitation in the claim.


Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.
Claim 28 encompasses any antibody drug conjugate comprising any antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine conjugated to a drug via the cysteine.  
Claim 29 encompasses the antibody drug conjugate of claim 28, in which position 239 by EU numbering of the heavy chain constant region is occupied by a cysteine.
Claim 30 encompasses the antibody drug conjugate of claim 29, wherein the antibody is conjugated to the drug via both the cysteines at positions 295 and 239.
Claim 31 encompasses the antibody drug conjugate of claim 30, wherein the antibody is a heterodimer comprising two heavy chains and two light chains, wherein one molecule of the antibody is conjugated to four molecules of the drug via conjugation to the cysteine at position 295 and 239 in both heavy chains.
Claim 32 encompasses the antibody drug conjugate of claim 28, wherein the heavy chain constant region has an isotype, which is human IgG1, IgG2, IgG3 or IgG4.
Claim 33 encompasses the antibody drug conjugate of claim 28, wherein the drug is a tubulysin.
Claim 34 encompasses the antibody drug conjugate of claim 33, wherein the drug is conjugated to a fusion protein via a glucuronide linker.
Claim 35 encompasses the antibody drug conjugate of claim 34, wherein the antibody is conjugated to a compound having a structure shown below providing the tubulysin and glucuronide linker 

    PNG
    media_image1.png
    583
    532
    media_image1.png
    Greyscale

Claim .36 encompasses the antibody drug conjugate of claim 28, wherein the drug is MMAE, MMAF, or a minor groove binder.
Claim 37 encompasses the antibody drug conjugate of claim 28, wherein the heavy chain constant region has the sequence of any of SEQ ID NOS:5-12 provided the C-terminal lysine can be absent.
Claim 38 encompasses the antibody drug conjugate of claim 28, wherein antibody is conjugated to the drug via a cleavable linker.
With regard to a representative number of species, the specification discloses IgG1 Fc having cysteine engineered at Q295C showed intermediate stability of a maleimide linker, whereas S239C showed the greatest maleimide stability, see para. [0128], Fig. 3.  The specification also discloses  that Q295C showed intermediate stability of tubulysin drug whereas S239C showed the greater stability of the mutation tested using the glucuronide linker, see para. [0219], Fig. 4.  The specification discloses S239C and Q295C double mutant conjugated to just tubulysin showed the greatest inhibitor of tumor growth on the tumor Hep3B-8 (Fig. 8) and the same conclusion for JHH7 E tumor cell line, see Fig. 9.  The specification discloses examples of commercial antibodies and their targets suitable for present application include brentuximab vedotin, CD30, alemtuzumab, CD52, rituximab, CD20, trastuzumab Her/neu, nimotuzumab, cetuximab, EGFR, bevacizumab, VEGF, palivizumab, RSV, abciximab, Gpllb/Illa, infliximab, adalimumab, certolizumab, golimumab TNF-alpha, baciliximab, daclizumab, IL-2, omalizumab, IgE, gemtuzumab or vadastuximab, CD33, natalizumab, VLA-4, vedolizumab alpha4beta7, belimumab, BAFF, otelixizumab, teplizumab CD3, ofatumumab, ocrelizumab CD20, epratuzumab CD22, alemtuzumumab CD52, eculizumab C5, canakimumab IL-1beta, mepolizumab IL-5, reslizumab, tocilizumab IL-6R, ustekinumab, briakinumab IL-12, 23, hBU12 (CD19) (US20120294853), humanized 1F6 or 2F12 (CD70) (US20120294863), BR2-14a and BR2- 22a (LIV-1) (WO2012078688), see para. [0106]. 
However, the specification does not describe the relevant, identifying characteristics, such as structure or amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding encompassed by the claimed antibodies or structure common to members of the genus of antibodies conjugated to a genus of drugs in which the heavy chain constant region has cysteine at position 295 alone or 295 and 293, numbering according to EU, sufficient to show possession of the claimed genus of antibody drug conjugates.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of antibody drug conjugate.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding pharmaceutical composition (claim 39), there is insufficient guidance as to the binding specificity of the antibody drug conjugate.  It is unpredictable which undisclosed antibody drug conjugate is effective for treating which disease such as cancer.  There are insufficient in vivo working examples to show that the claimed pharmaceutical composition can treat any and all diseases in any subject at the time of filing. Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) an antibody drug conjugate comprising a cysteine engineered antibody heavy chain at position 295 or 295 and 293 by EU numbering conjugated to a drug via the cysteine wherein the drug is tubulysin M and a maleimide glucuronide linker and wherein the antibody binds to human CD30, (2) the antibody drug conjugate wherein the heavy chain constant region has the amino acid sequence of any of SE ID NO: 5-12, and (3) the antibody drug conjugate having the structure as set forth in claim 35, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) an antibody drug conjugate comprising a cysteine engineered antibody heavy chain at position 295 or 295 and 293 by EU numbering conjugated to a drug via the cysteine wherein the drug is tubulysin M and a maleimide glucuronide linker and wherein the antibody binds to human CD30, (2) the antibody drug conjugate wherein the heavy chain constant region has the amino acid sequence of any of SE ID NO: 5-12, and (3) the antibody drug conjugate having the structure as set forth in claim 35, does not reasonably provide enablement for any antibody drug conjugate as set forth in claims 28-38 and a pharmaceutical composition comprising any antibody drug conjugate for treating any disease or cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 28 encompasses any antibody drug conjugate comprising any antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine conjugated to a drug via the cysteine.  
Claim 29 encompasses the antibody drug conjugate of claim 28, in which position 239 by EU numbering of the heavy chain constant region is occupied by a cysteine.
Claim 30 encompasses the antibody drug conjugate of claim 29, wherein the antibody is conjugated to the drug via both the cysteines at positions 295 and 239.
Claim 31 encompasses the antibody drug conjugate of claim 30, wherein the antibody is a heterodimer comprising two heavy chains and two light chains, wherein one molecule of the antibody is conjugated to four molecules of the drug via conjugation to the cysteine at position 295 and 239 in both heavy chains.
Claim 32 encompasses the antibody drug conjugate of claim 28, wherein the heavy chain constant region has an isotype, which is human IgG1, IgG2, IgG3 or IgG4.
Claim 33 encompasses the antibody drug conjugate of claim 28, wherein the drug is a tubulysin.
Claim 34 encompasses the antibody drug conjugate of claim 33, wherein the drug is conjugated to a fusion protein via a glucuronide linker.
Claim 35 encompasses the antibody drug conjugate of claim 34, wherein the antibody is conjugated to a compound having a structure shown below providing the tubulysin and glucuronide linker 

    PNG
    media_image1.png
    583
    532
    media_image1.png
    Greyscale

Claim .36 encompasses the antibody drug conjugate of claim 28, wherein the drug is MMAE, MMAF, or a minor groove binder.
Claim 37 encompasses the antibody drug conjugate of claim 28, wherein the heavy chain constant region has the sequence of any of SEQ ID NOS:5-12 provided the C-terminal lysine can be absent.
Claim 38 encompasses the antibody drug conjugate of claim 28, wherein antibody is conjugated to the drug via a cleavable linker.
The specification discloses IgG1 Fc having cysteine engineered at Q295C showed intermediate stability of a maleimide linker, whereas S239C showed the greatest maleimide stability, see para. [0128], Fig. 3.  The specification also discloses  that Q295C showed intermediate stability of tubulysin drug whereas S239C showed the greatest stability of the mutation tested using the glucuronide linker, see para. [0219], Fig. 4.  The specification discloses S239C and Q295C double mutant conjugated to just tubulysin showed the greatest inhibitor of tumor growth on the tumor Hep3B-8 (Fig. 8) and the same conclusion for JHH7 E tumor cell line, see Fig. 9.  The specification discloses examples of commercial antibodies and their targets suitable for present application include brentuximab vedotin, CD30, alemtuzumab, CD52, rituximab, CD20, trastuzumab Her/neu, nimotuzumab, cetuximab, EGFR, bevacizumab, VEGF, palivizumab, RSV, abciximab, Gpllb/Illa, infliximab, adalimumab, certolizumab, golimumab TNF-alpha, baciliximab, daclizumab, IL-2, omalizumab, IgE, gemtuzumab or vadastuximab, CD33, natalizumab, VLA-4, vedolizumab alpha4beta7, belimumab, BAFF, otelixizumab, teplizumab CD3, ofatumumab, ocrelizumab CD20, epratuzumab CD22, alemtuzumumab CD52, eculizumab C5, canakimumab IL-1beta, mepolizumab IL-5, reslizumab, tocilizumab IL-6R, ustekinumab, briakinumab IL-12, 23, hBU12 (CD19) (US20120294853), humanized 1F6 or 2F12 (CD70) (US20120294863), BR2-14a and BR2- 22a (LIV-1) (WO2012078688), see para. [0106]. 
However, the specification does not teach any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding or structure common to members of the genus of antibodies conjugated to a genus of drug in which the heavy chain constant region has cysteine at position 295 or 295 and 293, numbering according to EU, to enable one of skill in the art to make and use the claimed antibody drug conjugates as a pharmaceutical composition for treating any disease or cancer.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences, see, e.g., Discussion. 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Furthermore, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Regarding pharmaceutical composition (claim 39), there is insufficient guidance as to the binding specificity of the antibody drug conjugate.  It is highly unpredictable which antibody drug conjugate will be effective to treat which cancer, absent of in vivo working examples.  In view of Applicants' disclosure, it is apparent that one cannot know or predict which tumors are effectively treated using the claimed antibody drug conjugate in the absence of in vivo working example.  As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 28, 32, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US20100104564 (Hansen hereafter, published April 29, 2010; PTO 892) in view of Geierstanger (US2016/0067351, published March 10, 2016; PTO 892).
Regarding claim 28, Hansen teaches an antibody drug conjugate (para. [0013], [0016]) comprising an antibody comprising an IgG1 heavy chain constant region in which position 295 has been substituted with a cysteine (Q295C, see para. [0015]).  
Regarding claim 32, Hansen teaches the antibody heavy chain constant region is human IgG1, see para.[0037], [0040]), IgG2, IgG3 or IgG4, see para. [0007], [0032].  
Regarding claim 39, Hansen teaches a pharmaceutical composition comprising the reference antibody drug conjugate, see para. [0016], [0094]. 
Hansen does not teach the antibody is conjugated to a drug via the cysteine as per claim 28. 
However, Geierstanger teaches site-specific conjugation of a cytotoxic drug to an antibody through, for example, engineered cysteine residues results in homogenous immunoconjugates that exhibit improved therapeutic index, see para. [0002].  Conjugation of cysteine residues with bromo-acetamide, iodo-acetamide or chloro-acetamide results in the formation of a stable thioether linkage, see para. [0005].  Cysteine substitution sites are located in the constant region of an antibody or antibody fragment, and are identified herein using standard numbering conventions, see para. [0015].  Geierstanger teaches methods of substituting Cys at specific location of antibody are known in the art, see para. [0007].  The advantages of site-specific substitution in antibody are that good reactivity to promote efficient immune conjugation, reduced propensity for loss of payload when a Cys-maleimide conjugation linker is used; a reduced tendency to form undesired disulfide linkages, such as cross-linking between antibodies or the formation of non-native intramolecular disulfide bonds; and low hydrophobicity of the resulting ADC, see para. [0007].  
Regarding claim 32, Geierstanger teaches the antibodies can be of any isotype, e.g., human IgG1, IgG2, IgG3 or IgG4, see para. [0114], [0225], [0226], [0241].
Regarding claim 38, Geierstanger teaches the antibody is conjugated to a drug or payload via a cleavable linker, see para. [0037], [0145]. 
Regarding claim 39, Geierstanger teaches pharmaceutical compositions comprising the immunoconjugate disclosed above, and methods to use the immunoconjugates, see para. [0027], [0081]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hansen and Geierstanger by engineered cysteine at position 295 of Hansen for site-specific conjugation of a cytotoxic drug to an antibody through the engineered cysteine residue as taught by Geierstanger with a reasonable expectation of success, e.g., homogenous antibody-drug conjugates.   
One of ordinary skill in the art would have been motivated to do so because Geierstanger teaches the advantages of site-specific cysteine conjugation of antibody are that good reactivity that promote efficient immune conjugation, reduced propensity for loss of payload when a Cys-maleimide conjugation linker is used; a reduced tendency to form undesired disulfide linkages, such as cross-linking between antibodies or the formation of non-native intramolecular disulfide bonds; and low hydrophobicity of the resulting ADC, see para. [0007]. 
One of ordinary skill in the art would have been motivated to do so because Geierstanger teaches methods of substituting Cys at specific location of antibody are known in the art, see para. [0007] and Hansen teaches an antibody drug conjugate (para. [0013], [0016]) comprising an antibody comprising an IgG1 heavy chain constant region in which position 295 has been substituted with a cysteine (Q295C, see para. [0015]).  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US20100104564 (Hansen hereafter, published April 29, 2010; PTO 892) in view of Geierstanger (US2016/0067351, published March 10, 2016; PTO 892) as applied to claims 28, 32, 38 and 39 mentioned above and further in view of Jeffrey et al (Biorganic & Medicinal Chemistry Letters 17: 2278-2280, 2007; PTO 892) and Bhakta (US 20160130358, published May  12, 2016; PTO 892).
The combine teachings of Hansen and Geierstanger have been discussed supra.
The references above do not teach the antibody drug conjugate wherein the drug is tubulysin as per claim 33 and the drug is conjugate to the antibody via a glucuronide linker as per claim 34. 
However, Jeffrey teaches that antibody-drug conjugate (ADC) linker system in which the enzyme β-glucuronidase releases free drug through the cleavage of a β-glucuronidase glycosidic bond, see entire document, p. 2278, in particular.  The β-glucuronide linker provides for facile drug release and is highly stable in plasma, see p. 2278, left col.   Jeffrey teaches that the ADCs was prepared with a chimeric AC10-3 IgG1 antibody against the CD30 antigen, see p. 2279.  Jeffrey teaches that the cAC10-3 ADC gave good selectivity for antigen positive cells.  The β-glucuronide linker has high aqueous solubility, long plasma half-life, facilitate drug release, and is a complementary alterative to PABC dipeptide, disulfide, and hydrazone-based linkers.  The β-glucuronide linker, when used to tether the hydrophobic amino CBI 1, significantly reduced aggregation relative to PABC dipeptide-based ADCs, see p. 2280, left col. 
Hansen, Geierstanger and Jeffrey do not teach the drug is tubulysin as per claim 33.
However, Bhakta teaches cysteine engineered antibodies conjugates (ADCs) to provide in vitro and in vivo stability, efficacy and PK properties over conventional ADCs due to their homogeneity and site-specific conjugation to cytotoxic drugs, see para. [0007].  Bhakta teaches drug such as tubulysin, see para. [0663], -(Chloromethyl)-2,3-dihydro-1H-benzo[e]indole (CBI) dimers, see para. [0160] or monomethylauristatin drug MMAE or MMAF as per claim 36, see para. [0081]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hansen and Geierstanger in view of Jeffrey and Bhakta by site-specific cysteine conjugating antibody at position 295, numbering according to EU index, of Hansen and Geierstanger to any drug such as tubulysin or monomethylauristatin drug MMAE or MMAF as taught by Bhakta via a β-glucuronide linker of Jeffrey with a reasonable expectation of success, e.g., reduced antibody drug conjugate aggregation and increased solubility. 
One of ordinary skill in the art would have been motivated to site-specific conjugating any hydrophobic drug via a β-glucuronide linker because Jeffrey teaches e β-glucuronide linker has high aqueous solubility, long plasma half-life, and facilitate drug release.  The β-glucuronide linker, when used to tether the hydrophobic amino CBI 1, significantly reduced aggregation relative to PABC dipeptide-based ADCs, see p. 2280, left col. 
One of ordinary skill in the art would have been motivated to site-specific conjugating tubulysin M or monomethylauristatin drug MMAE or MMAF to an antibody because Bhakta teaches the antibody drug conjugate is useful as a pharmaceutical composition for treating various cancers, see claims 58, 66, para. [0258] to [0260].   
One of ordinary skill in the art would have been motivated to do so in order to obtain homogenous antibody drug conjugate as taught by Geierstanger.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US20100104564 (Hansen hereafter, published April 29, 2010; PTO 892) in view of Geierstanger (US2016/0067351, published March 10, 2016; PTO 892) as applied to claims 28, 32, 38 and 39 mentioned above and further in view of WO2016/040684 publication (published March 17, 2016; PTO 892).
The teachings of Hansen and Geierstanger have been discussed supra.
The references above do not teach the antibody drug conjugate wherein the drug has the structures as set forth in claim 35.
However, the WO2016/040684 publication teaches antibody conjugated to a compound such as tubulysin via a glucuronide linker having the structure as claimed, see structure 104 reproduced below:

    PNG
    media_image2.png
    155
    343
    media_image2.png
    Greyscale
, see entire document, p. 147, paragraph [0514], p. 203, paragraph [0209], p. 268, para. [0499], p. 295, [0620], in particular.  The quaternized tubulysin M conjugated to chimeric antibody cAC10 that binds to CD30 through a glucuronide linker unit is able to deliver the drug intracellularly by releasing the drug tubulysin in the lysosome for treating CD30+ lymphoma, see p. 289, para. [0594] to [0295], [0602], in particular.  The antibody drug conjugate is more stable in vivo, see p. 304, para. [0657].  The conjugate has four drugs (aka 4 D+ units per cAC10 antibody), see p. 300, line 2. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hansen and Geierstanger in view of the WO2016/040684 publication by substituting the drug linker in the site-specific antibody drug conjugate of Hansen and Geierstanger for the tubulysin glucuronide linker as taught by the WO2016/040684 publication to arrive at the claimed invention with a reasonable expectation of success, e.g., a plasma stable tubulysin conjugated to antibody at position 295, numbering according to EU, via a maleimide comprising glucuronide linker for treating CD30+ cancer. 
 One of ordinary skill in the art would have been motivated to do so because the WO2016/040684 publication teaches that quaternized tubulysin M conjugated to chimeric antibody cAC10 that binds to CD30 through a glucuronide linker unit is able to deliver the drug intracellularly by releasing the drug tubulysin for treating CD30+ lymphoma, see p. 289, para. [0594] to [0295], [0602], in particular.  The conjugate is more stable in vivo, see p. 304, para. [0657]. 
One of ordinary skill in the art would have had a reasonable expectation of success in making and using the glucuronide tubulysin conjugated to antibody because it has been demonstrated to be useful for treating various cancers, as taught by the WO2016/040684 publication.  
In this case, simple substitution of the drug in Hansen and Geierstanger’ s antibody drug conjugate for the WO2016/040684 publication’s glucuronide quaternized tubulysin M would yield predictable results, e.g., site-specific antibody tubulysin conjugate via glucuronide linker unit at cysteines residues position 295 or 295 and 293 numbering according to EU, see KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007). 
Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).

Conclusion
Claims 29-31 are free of prior art. 

Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644